SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended June 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-30430 INTERMOST CORPORATION (Name of Small Business Issuer in its charter) Wyoming 87-0418721 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 31st Floor, B31-23 Guomao Building, Renmin Rd. (South), Shenzhen, China 518001 (Address of principal executive offices)(Zip code) Issuer’s telephone number:86 Securities to be registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which each is registered None None Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value (Title of class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.o Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosures will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo ý State issuer’s revenues for its most recent fiscal year.$4,549,840 State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid price and asked price of such common equity, as of a specified date within the past 60 days.(See definition of affiliate in Rule 12b-2 of the Exchange Act).As of September 9, 2007 the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was approximately $24,182,461, based on the average bid and asked price of such common stock as reported on the NASD Bulletin Board system.Shares of common stock held by each officer and director and each person who owns more than 10% or more of the outstanding common stock have been excluded because these persons may be deemed to be affiliates.The determination of affiliate status for purpose of this calculation is not necessarily a conclusive determination for other purposes. The number of shares of the registrant’s common stock, $.001 par value per share, outstanding as of September 9, 2007 was 215,370,278. Transition Small Business Disclosure Format:Yes oNo ý TABLE OF CONTENTS PART I Page ITEM 1. DESCRIPTION OF BUSINESS 3 ITEM 2. DESCRIPTION OF PROPERTY 12 ITEM 3. LEGAL PROCEEDINGS 12 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 14 PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERSAND SMALLBUSINESS ISSUER PURCHASESOF EQUITYSECURITIES 14 ITEM 6. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 15 ITEM 7. FINANCIAL STATEMENTS 21 ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 27 ITEM 8A. CONTROLS AND PROCEDURES 27 ITEM 8B. OTHER INFORMATION 28 PART III ITEM 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, CONTROL PERSONS AND CORPORATE GOVERNANCE; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT 28 ITEM 10. EXECUTIVE COMPENSATION 30 ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 33 ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 34 ITEM 13. EXHIBITS 34 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 37 SIGNATURES 64 Note Regarding Forward Looking Statements This Annual Report on Form 10-KSB and any information incorporated herein by reference contain “forward-looking statements.”These forward-looking statements are based on our current expectations, assumptions, estimates and projections about our business and our industry and involve a number of risks and uncertainties, as well as assumptions that, if they never materialize or if they prove incorrect, would likely cause our results to differ materially from those expressed or implied by such forward-looking statements.Although our forward-looking statements reflect the good faith judgment of our management, these statements can only be based on facts and factors currently known by us.Consequently, forward-looking statements are inherently subject to risks and uncertainties, and actual results and outcomes may differ materially from results and outcomes discussed in the forward-looking statements. Words such as “believe,” “anticipate,” “expect,” “intend,” “plan,” “could,” “should,” hope,” “seek,” “may,” and other similar expressions (including their use in the negative) identify forward-looking statements.In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances are forward-looking statements.These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those reflected in the forward-looking statements.Factors that might cause such a difference include, but are not limited to, the following: · our lack of capital and whether or not we will be able to raise capital when we need it, · government regulation of the Internet and Internet services in China, · our ability to successfully compete in our markets and industries, · our ability to find suitable acquisition targets and, once acquired, to integrate these acquisitions into our business; · adverse changes to the political, economic or social conditions in China and other factors, some of which will be outside our control.You are cautioned not to place undue reliance on these forward-looking statements, which relate only to events as of the date on which the statements are made.We undertake no obligation to publicly revise these forward-looking statements to reflect events or circumstances that arise after the date hereof.You should refer to and carefully review the information in future documents we file with the Securities and Exchange Commission. These statements include, but are not limited to, statements under the captions “Business,” “Risk Factors,” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” as well as other sections in this Annual Report.You should be aware that the occurrence of any of the events discussed under the heading “Risk Factors” and elsewhere in this Annual Report could substantially harm our business, results of operations and financial condition.If any of these events occurs, the trading price of our common stock could decline and you could lose all or a part of the value of your shares of our common stock. The cautionary statements made in this Annual Report are intended to be applicable to all related forward-looking statements wherever they may appear in this Annual Report.We urge you not to place undue reliance on these forward-looking statements, which speak only as of the date of this Annual Report. Information on Currency Translation 1 All amounts are in Renminbi (“Rmb”) unless indicated to be in United States Dollars (“$” or “US$”). Our sales are principally in Renminbi. The translation of Renminbi amounts into US dollars are for reference purposes only and have been made at the exchange rate of Rmb7.6248 for US$1.The People’s Bank of China sets and publishes daily a base exchange rate with reference primarily to the supply and demand of Renminbi against the United States dollar in the market during the prior day.The People’s Bank of China also takes into account other factors such as the general conditions existing in the international foreign exchange markets.Although Chinese governmental policies were introduced in 1996 to reduce restrictions on the convertibility of Renminbi into foreign currency for current amount items, conversion of Renminbi into any other currency for capital items, such as foreign direct investment, loans or security, requires the approval of the State Administration for Foreign Exchange.Renminbi which had been tightly pegged at Rmb8.28 for US$1 for the previous decade, was revalued on July 21, 2005 to Rmb8.11 for US$1 following the removal of the peg to the US dollar and pressure for the United States.The Peoples Bank of China also announced that the Renminbi would be pegged to a basket of foreign currencies, rather then being strictly tied to the US dollar and would trade within a narrow 0.3% band against this basket of currencies, which is dominated by the US dollar, Euro, Japanese Yen and South Korean Won, with a smaller proportion made up of the British pound, Thai Baht and Russian Ruble.The translation of Renminbi amounts in this Annual Report on Form 10-KSB is not a representation that the Renminbi amounts could actually be converted into United States dollars at that rate or at any other rate on that date or on any other date. 2 PART I ITEM 1.DESCRIPTION OF BUSINESS History and Development of the Company Intermost Corporation (as used in this Annual Report on Form 10-KSB, unless the context otherwise requires, the terms “we,” “us,” “the Company,” “IMOT,” and “Intermost” refer to Intermost Corporation and its subsidiaries) was incorporated as La Med Tech, Inc. under the laws of the State of Utah on March 6, 1985.The Company changed its name to Entertainment Concepts International in 1987, to Lord & Lazarus, Inc. in 1988, and to Utility Communication International, Inc. in 1996. From the date of incorporation through October 1998, the Company’s operations were limited to efforts to identify and acquire, or merge with, one or more operating businesses.In October 1998, the Company acquired all of the issued shares of Intermost Limited, a British Virgin Islands Company (“IML”), by issuing to the then shareholders of IML a total of 4,970,000 shares of the Company’s common stock, par value $0.001 per share (the “Merger”).Following the Merger, (i) IML became a wholly-owned subsidiary of the Company, (ii) the shareholders of IML held 58.7% of all issued and outstanding shares of the Company, (iii) the Company changed its name to Intermost Corporation, (iv) the Company terminated all its prior business activities and adopted IML’s business plan, and (v) all officers and directors of the Company resigned and were replaced by officers and directors of IML. In February 2003, the Company reincorporated from Utah to the State of Wyoming. IML was incorporated in January 1998 to develop a Chinese-language Internet business portal and to render services in connection therewith in the People’s Republic of China (“China”).During the period following the Merger, the Company entered into agreements with, and completed acquisitions of, some businesses that provided or supported Internet services in an effort to implement this business plan.The Company also endeavored to develop its own Internet services businesses, including e-commerce business solutions.However, the global decline in the demand for Internet services after mid-2000, which resulted in a significant economic slowdown that affected many of the companies with whom we do business, materially undermined the effectiveness of our efforts.While we continued (and still continue) to offer web design and hosting services to customers in China through our subsidiary, ChinaE.com Information Technology Ltd. (“ChinaE”), we also began to look for ways to diversify or expand our business. In November 2002 ChinaE purchased eight licenses for HanWEB Publishing Server 3.0, an online real time translation engine that translates traditional Chinese characters, used in most of the world, to simplified Chinese characters, which are used only in China, and vice versa, and six licenses for HanVoice Web to Phone Server 1.0, a real time Internet to telephone conversion server for Cantonese, Putonghua and English.These were purchased from KanHan Technologies Ltd. (“KanHan”) at a cost of $150K.The Company was one of two distributors of these licenses in China. With the assistance of KanHan, the Company opened an office in Guangzhou in April 2003.The office was staffed with two persons who were responsible for introducing these products to businesses and government agencies in Guangdong Province.For a period of approximately one year, KanHan subsidized the costs related to maintaining this office and developing a market for these products.The amount of the subsidy was approximately $12,800 per month.The office was closed in March 2004 and the Company is not longer receiving the subsidy, although it continues to market the licenses. 3 In May, 2003, the Company’s wholly owned subsidiary, IMOT Information Technology (Shenzhen) Ltd. (“IMOT Technology”), received approval from the governments of Shenzhen and Shanghai to its proposed acquisition of 51% of the issued and outstanding shares of Shanghai Newray Photographic Equipment Co., Ltd. (“Shanghai Newray”) from Shanghai Newray Business Development Co., Ltd. (“Shanghai Newray Business”), the owner of 75.5% of the issued and outstanding capital stock of Shanghai Newray.Shanghai Newray is located in Shanghai and is engaged in the sale of digital photographic equipment.Approval of the governments of Shenzhen and Shanghai was required to complete the acquisition, which was memorialized by a Shareholding Transfer Agreement entered into on May 23, 2003 between IMOT Technology and Shanghai Newray Business. Pursuant to the Shareholding Transfer Agreement, IMOT Technology paid Shanghai Newray Business Rmb200,000 (approximately $24,000) in cash to reimburse Shanghai Newray Business for certain expenses related to the acquisition and agreed to transfer to Shanghai Newray Business 4,000,000 shares of the Company’s restricted common stock.The cash used to reimburse Shanghai Newray Business for its expenses was paid with the Company’s funds. On October 3, 2echnology entered into an agreement for the acquisition of 25% of the issued and outstanding shares of Shanghai Fortune Venture Limited (“Shanghai Fortune”) from certain shareholders of Shanghai Fortune.Shanghai Fortune has the right to operate equity exchange transactions in Shanghai, and through its investment in Xi’an Assets and Equity Exchange, operate an equity exchange in Xi’an. In China, equity, including intellectual property rights, may be listed on and transferred through such exchanges.The share transfer was approved by the government of Shanghai on April 12, 2004.The consideration for this acquisition was Rmb600,000, approximately $72,464, in cash plus 10 million shares of our restricted common stock.The value of the common stock was determined to be $0.24 per share, based upon the average of the closing prices for the 10-day period from September 22, 2003 to October 1, 2003.The shares were issued on April 14, 2004. On May 23, 2006, IMOT signed an agreement to sell the 25% shareholding investment in Shanghai Fortune to Mr. Li Laohu.The net asset value of Shanghai Fortune as at December 31, 2005, the latest audited financial statements date, was Rmb 21,957,791.The consideration received by IMOT for the sale of the 25% shareholding was agreed at redemption of 6,500,000 shares of restricted common stock of IMOT with a value of US$0.18 per share, which was the closing price of IMOT share of common stock as at May 23, 2006, held and transferred by Mr. Li Laohu, Mr. Li Xiaoqin and Ms. Huang Xiujuan. Since December 6, 2002, Shanghai Fortune has been an official registered member of the Shanghai Technology Exchange (the “STE”) and was entitled to conduct exchange business with the STE. The STE was the major entity in the Shanghai Equity Exchange Market.Shanghai Fortune had the exclusive right to manage and operate the North Shanghai Branch (the “NSB”) of the STE. The NSB had the right to conduct the same exchange business as STE and share 80% of the profits with the STE. Shanghai Fortune was also a founder and major participant in the Yangtze River Delta Equity Exchange Market Place (the “YRDE”).The YRDE included more than 14 major exchanges in Shanghai and the surrounding cities and was the largest equity exchange market place in China. However, in December 2003, the STE and another exchange were merged into the Shanghai United Assets and Equity Exchange (the “SUAEE”).The SUAEE is a non-profit government-sponsored organization. As a result of the merger of the STE, although Shanghai Fortune continues to maintain its membership, it is currently still unclear how the NSB and the YRDE will conduct business going forward, and how Shanghai Fortune will participate in the equity exchange markets following the issuance of final regulations by the local PRC government.Due to the uncertainty of the content and timing of governmental regulations, IMOT entered into the May 23, 2006 agreement for the sale of its interest in Shanghai Fortune 4 On August 10, 2004, all necessary government approvals were obtained to complete the transfer of 51% of the issued and outstanding shares of Golden Anke Technology Ltd. (“Golden Anke”) from two of its shareholders, Tu Guoshen and Li Zhiquan, to IMOT Technology.Pursuant to the Share Transfer Agreement signed on March 31, 2004 among IMOT Technology, Intermost, Golden Anke, Tu Guoshen and Li Zhiquan, the purchase price paid for the stock was $3.24 million.On August 10, 2004 we issued to the selling shareholders 12 million shares of our common stock, in full payment of the purchase price.The value of our common stock was determined by applying a 20% discount to the average closing price during the period from January 20 to March 19, 2004.Golden Anke is a leading digital security imaging system provider operating in China.Golden Anke offers a variety of solutions in video surveillance, digital image processing and compression, Internet image transfer and imaging security systems.We recently sold approximately two percent (2%) of the outstanding shares in Golden Anke to an unaffiliated minority stockholder so that this minority stockholder could seek an independent listing of Golden Anke on a UK exchange thus reducing our ownership from approximately 51% to approximately 49%. In September 2, 2004, IML incorporated a 100% owned subsidiary, ChinaE.com Technology (Shenzhen) Ltd. (“ChinaE Tech”), to take over the business of ChinaE to provide and support Internet services including, but not limited to, web-hosting, web design, domain name registration and software development. On December 8, 2004, IMOT Technology entered into an agreement for the acquisition of 15% of the issued and outstanding shares of Shenzhen International Hi-Tech Exchange (“Hi-Tech Exchange”) from Shenzhen Merchant Technology Investment Co., Ltd.Hi-Tech Exchange is an enterprise authorized by the PRC government to carry out business in the transfer of hi-tech property rights and corporate equity interests.The share transfer was approved by the government of Shenzhen on February 25, 2005.The consideration for this acquisition was 2,470,355 shares of our common stock.The value of the common stock was determined to be $0.22 per share based upon the average of the closing prices for the period from October 18, 2004 to November 18, 2004.The shares were issued on February 28, 2005.Subsequently, on December 8, 2006, we redeemed all of these 2,470,355 shares for an aggregate redemption price of US$805,214.75. On January 6, 2005, all necessary government approvals were obtained to complete the transfer of 80% of the issued and outstanding shares of Hainan Concord Financial Products Development Co., Ltd. (“Hainan Concord”) from Guangzhou Ditai Communication Co., Ltd. and Zhai Xiya to IMOT Technology.Pursuant to the Share Transfer Agreement signed on December 11, 2004 the purchase price paid for the stock was $917,874.On January 12, 2005 we issued to the selling shareholders 5,000,000 shares of our restricted common stock, in full payment of the purchase price.The value of our common stock was determined by applying a 15% discount to the average closing price for the 10 day trading period from November 16, 2004 to November 30, 2004.Hainan Concord’s principal business is to issue and manage multi-functional membership cards for the people who participate in private equity exchange in Hainan.Hainan Concord also provides financial institutions with research and development services for their financial products and instruments. On October 19, 2005, all necessary government approvals were obtained to complete the transfer of 21% of the issued and outstanding shares of Hainan Special Economic Zone Equity Exchange Center (the “Exchange Center”) from Hainan Concord Investment Holding Co., Ltd. and Guangzhou Keensheng Science and Technology Development Co., Ltd. Pursuant to the Stock Exchange Agreement, the Company issued to the Exchange Stockholders 5,000,000 shares of the Company’s common stock having a value of RMB8,799,350 (approximately US$1,085,000).The consideration for the transaction was agreed to after arm’s-length negotiations between the parties, which are unrelated to each other.On October 19, 2005, we issued to the selling shareholders 5,000,000 shares of our common stock, in full payment of the purchase price. 5 On July 13, 2006, IML incorporated a 100% owned subsidiary, Leader Palace International Ltd. (“LPI”), to explore businesses in Taiwan region.LPI started to negotiate an investment in touch panel manufacturing and such acquisition was still ongoing. Management is continuing efforts to identify and explore acquisition, merger and development opportunities. Products and Services Internet Services Through ChinaE Tech, our wholly-owned subsidiary, we offer web design, web hosting, domain name registration, software development and office automation software to our clients.We operate within what is commonly referred to as the “business-to-business” segment of the Internet market, where products and services are offered principally to businesses, as compared to the “business-to-consumer” segment of the Internet services market, where products and services are offered to consumers directly. We locate web design and hosting customers and secure web design and hosting projects primarily through the efforts of our sales team.We currently employ 10sales persons for our Internet solution services.All of our sales team members are based in Shenzhen, but occasionally travel throughout China, as necessary.Our sales persons are paid a base salary, and earn commissions on revenues we receive from the customers they secure. Digital Imaging System Shanghai Newray is a wholesaler of various brands of consumer digital photographic equipment, including traditional 35mm cameras, digital cameras and camera accessories. For fiscal year ended 2006 through Golden Anke, we have our digital imaging services business in digital imaging security systems for offices, department stores and shopping malls.Since IML has sold approximately 2% of the outstanding shares of Golden Anke to a minor shareholder and our ownership in Golden Anke has decreased to approximately 49% of the issued and outstanding stock, in accordance with GAAP the sales revenue of Golden Anke has not incorporated into our consolidated revenues.The result of activities of Golden Anke during 2007 is shown under “Equity in earnings of an associated company”. Both Shanghai Newray and Golden Anke sell their products through sales representatives. Equity Exchange Equity exchanges are platforms that permit privately-owned and state-owned equity transactions.Subject to the parameters established by the government of China, equity exchanges provide services for the purchase and sale of equity rights, debts, intellectual property rights and technology property rights.Equity listed on the exchanges may be traded through negotiation, auction and bids. 6 Our subsidiary, Hainan Concord’s principal business is to issue and manage multi-functional membership cards for the people who participate in private equity exchange in Hainan, and has an exclusive agreement with Hainan Exchange Centre Non-Public Company Registration Co., Ltd. to issue multi-functional membership and credit cards to their members. Through our 15% investment in Hi-Tech Exchange and 21% investment in Exchange Center, we have further expanded our investment in Shenzhen and Hainan, China.Hi-Tech Exchange and Exchange Center are authorized by the government of China to engage in the business of transferring equity and corporate equity interests in Shenzhen and Hainan. At this time the various equity exchanges in China work, for the most part, independently of one another.We believe that this is inefficient.We are in the process of using our software technology to develop, and we hope to eventually implement, an electronic information and trading platform for equity exchanges that will enable the flow of information regarding rights transfers, as well as payments, among the different equity exchanges in China, including those owned and operated by Hi-Tech Exchange and Exchange Center. Competition Internet Services The market for Internet services and software is intensely competitive and we expect it to become more competitive in the future.Increased competition could result in pricing pressures, low operating margins and the realization of little or no market value.Currently, our competitors are primarily other Chinese owned and operated Internet services and software development companies. Most of our current and potential competitors may have longer operating histories, larger customer bases, greater brand recognition and greater financial, marketing and other resources than we do, and may enter into strategic or commercial relationships on more favorable terms than we can.In addition, new technologies and the expansion of existing technologies may increase competitive pressure on us.Weare a significant presence, in the Chinese market for Internet services. Equity Exchange There is no national equity exchange in China.It has been estimated that there are approximately 100 equity exchanges in China, most of them small in scale and serving only the local area.There are also a few large equity exchanges serving the largest cities in China, including the Beijing Equity Exchange Center, the Tianjin Equity Exchange Center and the Shanghai Equity Exchange Center.Even the operations of the large equity exchanges are localized. Currently, because of the localized nature of equity exchanges, there is not significant competition among them.However, further development and expansion of other large equity exchanges, or the nationalization of equity exchanges, would be likely to result in an increase in competition.If that were to happen, it could have a material adverse effect on our ability to attract property owners to list their properties for sale on our exchange and to identify and secure investors or buyers for the properties we list. Regulation Since we operate principally through our subsidiaries in China, we are subject to and affected by laws, regulations, administrative determinations, court decisions and similar constraints that apply to business operations located in China. 7 China has enacted regulations governing Internet connection and the distribution of information via the Internet.Pursuant to Article 6 of the Revised Provisional Regulations Governing the Management of Chinese Computer Information Networks Connected to International Networks, individuals or entities operating computer networks within China, which are connected to the Internet and conduct international information exchange, must use the international access channels provided by the Ministry of Information Industry (“MII”) and obtain various licenses and approvals.Our relevant subsidiaries have secured the necessary licenses and approvals, and access the Internet through ChinaNet, an approved channel of MII. The operation of our equity exchange will be largely dependent upon the development of China’s policies and laws relating to the transfer of private and state-owned equity.The transfer and management of state-owned equity are subject to the supervision of the Administrative Bureau of State-owned Assets, whereas the equity of privately-owned enterprises must be transferred in compliance with the Company Law and related regulations. According to the Provisional Procedures on the Administration of the Transfer of State-owned Equity in Enterprises, all the transfers of state-owned equity must be carried out through duly authorized equity exchange centers.NSB and Xi’an Assets and Equity Exchange have secured the necessary licenses and approvals for their operations and qualify to transfer state-owned equity. We work diligently to assure compliance with all applicable regulations which impact our business, including cooperating with the MII, the Ministry of Public Security and the Administrative Bureau of State-owned Assets.There can be no assurance, however, that additional regulations will not be enacted that might adversely affect our operations. Employees As of June 30, 2007, we employed 37 full-time employees consisting of 2 management executives, 16 engineering and technical staff, 13 administrative and clerical staff, and 6 sales persons.None of our employees are members of any labor union, and we have never experienced any business interruption as a result of any labor disputes.We do not provide any special benefit or incentive programs for our employees.We believe that we enjoy good relations with all of our employees. RISK FACTORS In addition to other information in this Form 10-KSB, including many risks presented in our Management’s Discussion and Analysis, the following risk factors should be carefully considered in evaluating our business since it operates in a highly changing and complex business environment that involves numerous risks, some of which are beyond our control.The following discussion highlights a few of these risk factors, any one of which may have a significant adverse impact on our business, operating results and financial condition.As a result of the risk factors set forth below and elsewhere in this 10-KSB, and the risks discussed in our other Securities and Exchange Commission filings, actual results could differ materially from those projected in any forward-looking statements. We face significant risks, and the risks described below may not be the only risks we face.Additional risks that we do not know of or that we currently consider immaterial may also impair our business operations.If any of the events or circumstances described in the following risks actually occurs, our business, financial condition or results of operations could be harmed and the trading price of our common stock could decline. 8 Our success depends on identifying and closing acquisitions of emerging and growing businesses in China. Our success is largely dependent on our identifying good acquisition targets, negotiating and structuring transactions that are beneficial to us, closing those transactions, finding suitable management to operate those businesses and successfully operate and grow the businesses we acquire. We must work cooperatively with governmental authorities. We are engaged in business in a country with a planned economy heavily influenced by government activities and we must work cooperatively with a variety of national, federal, regional, state, provincial, and local government authorities and entities.The economy of China differs significantly from the economies of the “western” industrialized nations in such respects as structure, level of development, gross national product, growth rate, capital reinvestment, resource allocation, self-sufficiency, rate of inflation and balance of payments position, among others.Only recently has the Chinese government encouraged substantial private economic activities.The Chinese economy has experienced significant growth in the past several years, but such growth has been uneven among various sectors of the economy and geographic regions.Actions by the Chinese government to control inflation have significantly restrained economic expansion in the recent past.Similar actions by the Chinese government in the future could have a significant adverse effect on economic conditions in China and the results of operations of the Company. If we deliver products with defects, our credibility will be harmed and the sales and market acceptance of our products will decrease. Our products and services are complex and may at times contained errors, defects and bugs.If we deliver products with errors, defects or bugs, our credibility and the market acceptance and sales of our products would be harmed.Further, if our products contain errors, defects or bugs, we may be required to expend significant capital and resources to alleviate such problems.We may agree to indemnify our customers in some circumstances against liability arising from defects in our products. Defects could also lead to product liability as a result of product liability lawsuits against us or against our customers. We carry product and information liability and errors and omissions insurance, but in the event that we are required to defend more than a few such actions, or in the event that we are found liable in connection with such an action, our business and operations may be severely and materially adversely affected. We compete with large companies. We operate in a highly competitive industry.Although we believe that some of our technology is unique, can be protected, and, if adopted, will confer benefits that will be otherwise unavailable for some time, we face very large competitors with greater resources who may adopt various strategies to block or slow our market penetration, thereby straining our more limited resources.We are aware of efforts by competitors to introduce doubt about our financial stability as we compete to make sales and win customers and business.Large competitors may also seek to hinder our operations through attempts to recruit key staff with exceptionally attractive terms of employment, including signing bonuses, or by offer of highly competitive terms to potential or newly acquired customers. We will need to continue our product development efforts. We believe that our market will be characterized by increasing technical sophistication.We also believe that our eventual success will depend on our ability to continue to provide increased and specialized technical expertise.There is no assurance that we will not fall technologically behind competitors with greater resources.Although we believe that we enjoy a lead in our product development, and are hopeful that our patents provide some protection, we will likely need significant additional capital in order to continue to enjoy such a technological lead over competitors with more resources. 9 If we are unable to protect our intellectual property, our competitive position would be adversely affected. We may rely on patent protection, as well as trademark and copyright law, trade secret protection and confidentiality agreements with our employees and others to protect our intellectual property.Despite our precaution, unauthorized third parties may copy our products and services or reverse engineer or obtain and use information that we regard as proprietary.We have filed eleven patent applications with the United States Patent and Trademark Office and intend to file more.Six patents have been granted; however, we do not know if the remaining applications will be granted or whether we will be successful in prosecuting any future patents.In addition, the laws of some foreign countries do not protect proprietary rights to the same extent, as do the laws of the United States.Our means of protecting our proprietary rights may not be adequate and third parties may infringe or misappropriate our patents, copyrights, trademarks and similar proprietary rights.If we fail to protect our intellectual property and proprietary rights, our business, financial condition and results of operations would suffer.We believe that we do not infringe upon the proprietary rights of any third party, and no third party has asserted an infringement claim against us.It is possible, however, that such a claim might be asserted successfully against us in the future.We may be forced to suspend our operations to pay significant amounts to defend our rights, and a substantial amount of the attention of our management may be diverted from our ongoing business, all of which would materially adversely affect our business. We focus on the research and development of our proprietary technologies and the marketing of our first product. We believe that these technologies are the basis for marketable commercial products.However, there can be no assurance of this, and it is possible that our proprietary technologies and products will have no commercial benefit or potential.In addition, from our inception to the present, we have not recognized any substantial operating revenues. We depend on our key personnel and may have difficulty attracting and retaining the skilled staff we need to execute our growth plans. Our success will be dependent largely upon the efforts of our management team.The loss of key staff could have a material adverse effect on our business and prospects.To execute our plans, we will have to retain current employees. Competition for highly skilled employees with technical, management, marketing, sales, product development and other specialized training is intense.We may not be successful in retaining such qualified personnel. Specifically, we may experience increased costs in order to retain skilled employees. If we are unable to retain experienced employees as needed, we would be unable to execute our business plan. We may face rapid technological change. The market for our products and services may be characterized by rapidly changing technologies, extensive research and the introduction of new products and services. We believe that our future success will depend in part upon our ability to continue to enhance our existing products and to develop, manufacture and market new products and services. As a result, we expect to continue to make a significant investment in engineering, research and development.There can be no assurance that we will be able to develop and introduce new products and services or enhance our initial products in a timely manner to satisfy customer needs, achieve market acceptance or address technological changes in our target markets. Failure to develop products and services and introduce them successfully and in a timely manner could adversely affect our competitive position, financial condition and results of operations. If we experience rapid growth, we will need to manage such growth well. 10 We may experience substantial growth in the size of our staff and the scope of our operations, resulting in increased responsibilities for management.To manage this possible growth effectively, we will need to continue to improve our operational, financial and management information systems, will possibly need to create entire departments that do not now exist, and hire, train, motivate and manage a growing number of staff.Due to a competitive employment environment for qualified technical, marketing and sales personnel, we expect to experience difficulty in filling our needs for qualified personnel.There can be no assurance that we will be able to effectively achieve or manage any future growth, and our failure to do so could delay product development cycles and market penetration or otherwise have a material adverse effect on our financial condition and results of operations. We could face information and product liability risks and may not have adequate insurance. Our products may be used in connection with critical business applications. We may become the subject of litigation alleging that one or more of our products are ineffective or disruptive in our treatment of data, or with regard to critical business information.Thus, we may become the target of lawsuits from injured or disgruntled businesses or other users.In the event that we are required to defend more than a few such actions, or in the event that it is found liable in connection with such an action, our business and operations may be severely and materially adversely affected. Future profitability is not guaranteed. We have not recognized any substantial operating revenues to date.Assuming we can attract sufficient financing, and revenues increase, there is no assurance that our plans will be realized or that we will achieve break-even status or profitability in the future. Changes to financial accounting standards may affect our results of operations and cause us to change business practices. We prepare financial statements in conformity with U.S. generally accepted accounting principles.These accounting principles are subject to interpretation by the American Institute of Certified Public Accountants, the Public Company Accounting Oversight Board, the SEC and various other bodies formed to interpret and create appropriate accounting principles.A change in those principles can have a significant effect on our reported results and may affect our reporting of transactions completed before a change is announced.Changes to those rules or the questioning of current practices may adversely affect our reported financial results or the way we conducts business.For example, accounting principles affecting many aspects of our business, including rules relating to equity-related compensation, have recently been revised.The Financial Accounting Standards Board and other agencies finalized changes to U.S. generally accepted accounting principles that required us, starting January 1, 2006, to record a charge to earnings for employee stock option grants and other equity incentives. We will have significant ongoing accounting charges resulting from option grant and other equity incentive expensing that could reduce net income or increase losses.In addition, since we historically used equity-related compensation as a component of our total employee compensation program, the accounting change could make the use of equity-related compensation less attractive and therefore make it more difficult to attract and retain employees. There is a limited market for our common stock. Our common stock is not listed on any exchange and trades in the over-the-counter (the “OTC”) market.Additionally, one stockholder holds a majority of our stock.As such, the market for our common stock is limited and is not regulated by the rules and regulations of any exchange. Further, the price of our common stock and its volume in the OTC market may be subject to wide fluctuations. Our stock price could decline regardless of our actual operating performance, and stockholders could lose a substantial part of their investment as a result of industry or market-based fluctuations. Our stock trades relatively thinly.If a more active public market for our stock is not sustained, it may be difficult for stockholders to sell shares of our common stock.Because we do not anticipate paying cash dividends on our common stock for the foreseeable future, stockholders will not be able to receive a return on their shares unless they are able to sell them.The market price of our common stock will likely fluctuate in response to a number of factors, including but not limited to, the following: 11 · sales, sales cycle and market acceptance or rejection of our product; · economic conditions within our industry; · our failure to meet performance estimates or the performance estimates of securities analysts; · the timing of announcements by us or our competitors of significant products, contracts or acquisitions or publicity regarding actual or potential results or performance thereof; and · domestic and international economic, business and political conditions. Failure to maintain effective internal controls in accordance with Section404 of the Sarbanes-Oxley Act of 2002 could have a material adverse effect on our stock price. Section404 of the Sarbanes-Oxley Act of 2002 and the related rules and regulations of the SEC require annual management assessments of the effectiveness of our internal control over financial reporting and a report by our independent registered public accounting firm attesting to and reporting on these assessments.If we fail to adequately maintain compliance with, or maintain the adequacy of, our internal control over financial reporting, as such standards are modified, supplemented or amended from time to time, we may not be able to ensure that we can conclude on an ongoing basis that we have effective internal control over financial reporting in accordance with Section404 of the Sarbanes-Oxley Act of 2002 and the related rules and regulations of the SEC.If we cannot favorably assess, or our independent registered public accounting firm is unable to provide an unqualified attestation report on our assessment of the effectiveness of our internal control over financial reporting, investor confidence in the reliability of our financial reports may be adversely affected, which could have a material adverse effect on our stock price. ITEM 2.DESCRIPTION OF PROPERTY Our principal office consists of approximately 6,000 square feet of office space that is located at 31st Floor, B3101-3105 and B3123-3127 Guomao Building, Renmin Rd. (South), Shenzhen, China 518014.The premises are leased from an unrelated third party with rental payments and management fees of approximately $56,000 per year.This lease will expire in August 2008. Our representative office in Hong Kong consists of approximately 200 square feet of office space located at Suite 5204, Central Plaza, Hong Kong.Thepremises are leased from a related third party with free rental. All of our office facilities are in good condition and we believe they are adequate to support our operations for the foreseeable future. ITEM 3.LEGAL PROCEEDINGS We are a party to the following legal proceedings: (1) Hainan Concord Financial Products Co., Ltd. On December 11, 2004, the Company’s wholly subsidiary, IMOT Information Technology (Shenzhen) Ltd. (“IMOT Technology”) entered into a stock exchange agreement and a profit guarantee agreement (respectively, the “Stock Swap Agreement” & “Profit Guarantee Agreement”) with Guangzhou Di Tai Communication Co. Ltd & Mr. Zai (collectively “Sellers”).The Stock Swap Agreement called for the Company to ultimately issue 5,000,000 shares of common stock in January 2005 in exchange for 80% of the issued and outstanding capital of Hainan Financial Products Development Co., Ltd (“Hainan Financial Products”).Under the Profit Guarantee Agreement, the Sellers guaranteed that the net profit after taxation of Hainan Financial Products for the year ended December 31, 2005 would not be less than Rmb 5,000,000.On February 7, 2005, the Sellers received the share certificates of the 3,000,000 common stocks of the Company from IMOT Technology.In late 2006, IMOT Technology discovered that the profit requirement of Rmb 5,000,000 of Hainan Financial Products had not met and Hainan Financial Products was a shelf company without any registered capital. 12 In accordance with the terms of Stock Swap Agreement, any dispute in a deadlock situation should be referred to an Arbitration tribunal in Shenzhen to be resolved.As such, IMOT Technology and the Company decided to refer the dispute (“the Dispute”) and apply to China International Economic and Trade Arbitration Commission, South China Sub-Commission in Shenzhen (“Arbitration Commission”).On December 20, 2006, Arbitration Commission approved the application.Under the application, IMOT Technology and the Company were named as joint applicants (“the Applicants”); and the Sellers together with Hainan Special Economic Zone Property Rights Exchange Centre and a securities-broker in Hainan province as respondents (“the Respondents”).The three orders sought under this arbitration include rescission of Share Swap Agreement and Profit Guarantee Agreement; return of 3,000,000 shares of common stock of the Company by the Sellers to the Applicants; and to have all the legal costs and other costs incurred in this arbitration to be reimbursed or born by the Sellers.The share certificate of the remaining 2,000,000 shares common stock is currently under the custody of IMOT Technology. The Respondents at the same time also applied to a court in Haikou of the Hainan province to request that the Dispute be handled by the court.On April 29, 2007, this court ruled that the Dispute could be subject to its jurisdiction.IMOT Technology appealed to the Haikou Intermediate Court arguing that the dispute should be under the jurisdiction of the Arbitration Commission.On August 16, the Haikou Intermediate Court made a final decision that the Dispute should be under the jurisdiction of the Arbitration Commission,The Arbitration Commission is arranging for a trial date for the Dispute (2) Hainan Special Economic Zone Property Rights Exchange Centre Pursuant to an agreement (“ the Agreement”) signed with a third party on December 16, 2003, IMOT Information Technology (Shenzhen) Ltd. (“IMOT Technology”) acquired 21% of the issued and outstanding capital of Hainan Special Economic Zone Property Rights Exchange Centre (“Hainan Exchange”). In 2006, Hainan Exchange rejected the request of IMOT Technology to hold a general meeting for its shareholders, and Hainan Exchange also declined to provide any current financial information or reports.In addition, Hainan refused to fulfill certain obligations under the Co-operative Agreement.The Company is currently seeking legal advice as to those matters.The Company believes that Hainan Exchange has contravened its Articles of Association, and IMOT Technology has the right to sue under the current legislation. (3) Shanghai Newray Photographic Equipment Co. Ltd In prior years, IMOT Information Technology (Shenzhen) Ltd. (“IMOT Technology”) acquired 51% of the issued and outstanding capital of Shanghai Newray Photographic Equipment Co. Ltd (“Shanghai Newray”) from Mr. Tang who in turn acts as the trustee of IMOT Technology, holding shares in Shanghai Newray on behalf of IMOT Technology.On September 30, 2006, the shareholders in a special meeting passed a resolution (“the Resolution”) to take action to terminate the operation of Shanghai Newray.On November 2, 2006, Shanghai Newray set up a liquidation working team to take over the operations with one of its duties being to commence all the necessary procedures for the members’ voluntary liquidation. 13 Mr. Zhu, as the legal representative, manager and the executive director of Shanghai Newray, refused to comply with all the requests of the liquidation working team, resulting in delay of the liquidation procedures.On January 18, 2007, Mr. Tang took civil action under the Companies Law against Mr. Zhu.Under this action, Mr. Zhu Wei was requested to comply with the Resolution passed on September 30, 2006 to reimburse legal and other related costs of Rmb 30,000 incurred by Mr. Tang for this case, and also to bear all the court costs to be incurred. On January 24, 2007, Shanghai Hongkou District Court accepted the case.Recently discovery was completed. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS No matters were put before our shareholders for a vote during the last quarter of our fiscal year. PART II ITEM 5.
